11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Patricia Galindo,                              * From the 70th District Court
                                                 of Ector County,
                                                 Trial Court No. A-33,327.

Vs. No. 11-16-00127-CR                         * May 27, 2016

The State of Texas,                            * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has considered Patricia Galindo’s motion to dismiss her appeal
and concludes that the motion should be granted. Therefore, in accordance
with this court’s opinion, the appeal is dismissed.